DETAILED ACTION
This is a first office action in response to application 17/197,165 filed on March 10, 2021 in which claims 1-10 are presented for examination. The application is being examined under the first inventor to file provisions of the AIA .

Priority Acknowledgement
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) of Japanese Patent Application No. 2020-051776 filed on March 23, 2020.

Invention Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2, 3, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. 10,509,611 to Okazawa (“Okazawa”).
Regarding claim 2, Okazawa discloses a printing apparatus configured to receive an event notification from a server (the printer 101 depicted in Fig. 1 receives a 
at least one memory that stores a set of instructions (Fig. 3 and column 4/lines 32-33: HDD 303 stores a program); and 
at least one processor that executes the instructions (Fig. 3: CPU 301), the instructions, when executed, causing the printing apparatus to perform operations comprising: 
determining, upon receiving information indicating that printing of the print job should be cancelled from the server after the start of the print processing of the acquired print job, whether the cancellation should be accepted based on a progress situation of the processing on the print job (column 6/lines 58-61); 
in a case where it is determined that the cancellation should be accepted, cancelling and terminating the execution of the print processing (column 7/lines 17-27: print cancellation is performed when the transmission of the print data is interrupted) and notifying the server of an execution result indicating that the processing on the print job has been cancelled (Fig. 7 and column 7/lines 64-67), and 
in a case where it is determined that the cancellation should not be accepted, notifying the server of an execution result indicating that output of the print job has been completed (Fig. 8 and column 8/lines 1-36: Fig. 8 depicts a scenario in which , when the cancellation instruction reaches the server, printing had been completed; accordingly, at 
storing, when the execution of the print job has been completed, the execution result (Fig. 10B and column 11/lines 61-67: at step S1021, the print job status is output to the print job history; as can be seen in Fig. 12, the job history includes the print result, including “cancelled” and “completed”).
Regarding claim 3 (dependent on claim 2), Okazawa discloses an instruction for determining that the cancellation should not be accepted in a case where the progress situation of the processing on the print job indicates that the printing has been successfully completed (Fig. 8 and column 8/lines 30-35: since the print processing for the print job to be cancelled has already been completed, the print job cannot be cancelled).
Claim 9 is directed to a method of operation of the printing apparatus of claim 2 an is rejected on similar grounds.
Claim 10 is directed to a non-transitory computer-readable storage medium that stores a program for causing a computer to execute the method of claim 9. Okazawa discloses such non-transitory computer-readable storage medium (the HDD 203 of the printer 101 of Fig. 2) and the claim is further rejected on grounds similar to those used to reject claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Okazawa and further in view of U.S. Pat. 7,986,431 to Emori et al. (“Emori”).
Regarding claim 1, Okazawa discloses a printing system (the printing system depicted in Fig. 1) comprising: 
a server configured to manage print data input from a user (Figs. 1, 5 and column 5/lines 14-16: server 102 stores and manages print data input from the client terminal 103); and a printing apparatus configured to receive an event notification from the server, acquire a print job managed by the server based on a result of the event notification, and execute print processing (Fig. 6 and column 6/lines 56-39: the printer receives an event notification from the server at step 602, acquires a print job at steps 603 and 604 and executes print processing ), the server comprising: 
at least one memory that stores a set of instructions (Fig. 3 and column 4/lines 32-33: HDD 303 stores a program); and 
at least one processor that executes the instructions (Fig. 3: CPU 301), the instructions, when executed, causing the server to perform operations comprising: 
receiving a request for cancelling the print job managed by the server managing an execution state of the print job for which cancellation was requested is managed as being an under-execution state (Fig. 6 and columns 46-50: when the user of the client terminal 103 deletes the print data implicitly instructing cancellation of the print job, a print processing cancellation instruction is sent to the server 102 at step 606; the print 
transmitting, to the printing apparatus that has acquired the print job for which cancellation was requested, information indicating that printing of the print job should be cancelled (Fig. 6 and column 6/lines 56-58: at step 607, a cancellation instruction is sent to the printer 101), the printing apparatus comprising: 
at least one memory that stores a set of instructions (Fig. 2: and column 4/lines 12-14: HDD 203 stores programs); and 
at least one processor that executes the instructions (Fig. 2: CPU 201), the instructions, when executed, causing the printing apparatus to perform operations comprising: 
determining, upon receiving the information indicating that printing of the print job should be cancelled from the server after the start of the print processing of the acquired print job, whether the cancellation should be accepted based on a progress situation of the processing on the print job (column 6/lines 58-61); 
in a case where it is determined that the cancellation should be accepted, cancelling and terminating the execution of the print processing (column 7/lines 17-27: print cancellation is performed when the transmission of the print data is interrupted) and notifying the server of an execution result indicating that the processing on the print job has been cancelled (Fig. 7 and column 7/lines 64-67), and 
in a case where it is determined that the cancellation should not be accepted, notifying the server of an execution result indicating that output of the print job has been completed (Fig. 8 and column 8/lines 1-36: Fig. 8 depicts a scenario in which , when the 
Okazawa describes the printing apparatus storing, when the execution of the print job has completed, history information that includes the execution result of the print job in a memory of the printing apparatus (Fig. 10B and column 11/lines 61-67: at step S1021, the print job status is output to the print job history; as can be seen in Fig. 12, the job history includes the print result, including “cancelled” and “completed”) but is silent about the server storing history information that includes an execution result of the print job.
However, in network printing environments such as Okazawa’s, it is common to store job history information in a server es discusses, for example, by Emori (Emori, Fig. 1 and column 3/lines 14-17).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have had the execution of completed print jobs be stored on the server rather than or in addition to the printing apparatus in Okawa’s printing system, as taught by Emori because of the advantages derived from storing log data for multiple printing apparatuses in a centralized location.
In combination, Okazawa and Emori further disclose the server
transitioning the execution state of the print job for which cancellation was requested into a state indicating successful completion or a state indicating termination by cancellation, based on the execution result given from the printing apparatus (Okazawa, Fig. 7 and column 7/lines 64-67: the printer 101 notifies server 102 that the print job was cancelled; as discussed above, in the Okazawa, Emori combination, the 
While, as discussed above, Okazawa and Emori teach the server transitioning the execution state of the print job for which cancellation was requested into a state indicating successful completion or a state indicating termination by cancellation, Okazawa and Emori does not teach the server “transitioning, when a request for cancelling the print job managed by the server is received and an execution state of the print job for which cancellation was requested is managed as being an under-execution state, the execution state of the print job for which cancellation was requested into a temporarily stopped state”.
However, “a temporary stopped state” is not further mentioned in the claims and, upon completion of the print job, depending on the result of the job cancellation, the status of the print job is set to either “cancelled” or “(successfully) completed” and it appears that the invention will perform equally well whether or not the state of the print job is set to “a temporary stopped state”.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Okazawa and Emori as applied to claim 1 above, and further in view of U.S. Pub. 2019/036994 to Inoue (“Inoue”).
Regarding claim 6 (dependent on claim 1), Okazawa and Emori are silent about authenticating a user who uses the print apparatus.
However, Inoue discloses a printing system similar to Okazawa except using a pull print method: instead for the print job submitted to the print server from a terminal to 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have implemented a pull printing method in Okazawa and Emori’s printing system as taught by Inoue, to ensure that a user is in the vicinity of the printer when a print job is printed to avoid the print from being picked up by an unauthorized user.
In combination, Okazawa, Emori and Inoue disclose the printing apparatus further including instructions for: 
authenticating a user who uses the printing apparatus (Inoue, Figs. 5, step S501), 
causing the user who is successfully authenticated to log in the printing apparatus (Inoue, Fig. 5, step S501), and 
displaying, upon receiving a predetermined user operation after the user has logged in the printing apparatus, a screen indicating the stored execution result of the print job (Inoue, Figs. 5, 13 and [0052]/lines 1-12: the predetermined user operation is “Cloud Print”; Fig. 13, screen C: the print job list indicating respective execution results is displayed).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Okazawa, Emori and Inoue as applied to claim 7 above, and further in view of U.S. Pat. 8,898,570 to Nemoto (“Nemoto”).
Regarding claim 7 (dependent on claim 6), Okazawa, Emori and Inoue are silent about a print job of a user other than a logged-in user is displayed without a job name.
However, Nemoto describes a printing system in which the names of print jobs belonging to a user other than the logged-in user are masked for security purposes (Nemoto, Figs. 1-2: print jobs submitted from clients 10a and 10b to the electronic document administration server 1 at steps S1 and S5 are processed and held in retention at steps S3 and S7 respectfully; when client 10b requests a print job list at step S9, the list depicted in Fig. 3 is returned by the server 1; the list has the name of the print job originating from client 10a masked for security reasons; masking of print job names are controlled according to the settings specified in the table depicted in Fig. 21).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have applied some of the security enhancing techniques taught by Nemoto in Okazawa, Emori and Inoue’s printing system to ensure that information such as print job names is not made available to a user other than the user who originated the print job, thereby increasing system security.
In the Okazawa, Emori, Inoue and Nemoto combination, the print job list displayed at step S504 of the print method depicted in Inoue’s Fig. 5, the names of print jobs submitted by users other then the logged-in user would have the print jobs masked as depicted in Nemoto’s Fig. 3.  

Indication of Allowable Subject Matter
Claims 4, 5 and 8 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 4 recites notifying the server of the execution result indicating that output of the print job has been completed when the printing of the print job has been successfully completed before cancellation and termination of the execution of the print processing, even in a case where it is determined that the cancellation should be accepted.
Claim 5 recites the instructions further including an instruction for giving a job attribute acquisition request to the server at an interval shorter than an interval at which the event notification is acquired, during the execution of the print processing of the print job acquired from the server and the information indicating that printing of the print job should be cancelled being received from the server as a response to this request.  
Claim 8 recites the instructions further including an instruction for displaying, in a case where the predetermined user operation is received in a state in which a user has not logged in the printing apparatus, the screen in a display format in which information indicating an execution result of a job is displayed without a job name for specifying a file to be printed.
The features identified, in combination with other claim limitations, are neither suggested nor discussed by the previous art of record. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Q. Tieu can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PAUL F PAYER/Primary Examiner, Art Unit 2674